Execution Copy



LOCAL PROGRAMMING AND MARKETING AGREEMENT


THIS LOCAL PROGRAMMING AND MARKETING AGREEMENT (this “Agreement”) is made as of
February 11, 2014, between YMF Media New York LLC, a Delaware limited liability
company, and YMF Media New York Licensee LLC, a Delaware limited liability
company (collectively, “Licensee”), and Emmis Radio LLC, an Indiana limited
liability company (“Programmer”).


Recitals


A.Licensee owns and operates the following radio stations (the “Stations”)
pursuant to licenses issued by the Federal Communications Commission (“FCC”):


WBLS(FM), New York, New York
WLIB(AM), New York, New York


B.Licensee desires to obtain programming for the Stations, and Programmer
desires to provide programming for broadcast on the Stations on the terms set
forth in this Agreement.


C.Licensee (as seller) and Programmer (along with Emmis Radio License, LLC, as
buyer) are parties to an Asset Purchase Agreement (the “Purchase Agreement”) of
even date herewith with respect to the Stations. Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Purchase Agreement.


Agreement


NOW, THEREFORE, taking the foregoing recitals into account, and in consideration
of the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:


1.Term. The term of this Agreement (the “Term”) will begin on the later of: (a)
March 1, 2014, and (b) the date three (3) business days after HSR Clearance (the
“Commencement Date”), provided, however, that, in the event that HSR Clearance
is received less than three (3) business days prior to March 1, 2014, then the
Commencement Date shall be March 1, 2014, and will continue until the Second
Closing Date, unless earlier terminated in accordance with the terms of this
Agreement (or extended by mutual written agreement).


2.Programming. During the Term, Licensee shall make available to Programmer all
of the airtime on the Stations (including all of the primary and secondary
program streams and ancillary uses) for programming provided by Programmer (the
“Programs”) for broadcast twenty-four (24) hours per day, seven (7) days per
week, excluding, at Licensee’s option, the period from 6:00 a.m. to 8:00 a.m.
each Sunday morning (the “Broadcasting Period”). During the Term, Programmer
will transmit the Programs to the Stations’ transmitting facilities and Licensee
shall broadcast the Programs on the Stations, subject to the provisions of
Section 5 below.



1



--------------------------------------------------------------------------------



3.Advertising. During the Term, Programmer will be exclusively responsible for
the sale of advertising on the Stations and for the collection of accounts
receivable arising therefrom, and Programmer shall be entitled to all revenue of
the Stations (including, without limitation, from the Stations’ websites, tower
income and ancillary revenue). During the Term, Licensee shall not sell any
advertising on the Stations, except as provided by Section 6(b) below.


4.Payments. For the broadcast of the Programs and the other benefits made
available to Programmer pursuant to this Agreement, during the Term, Programmer
will pay Licensee as set forth on Schedule A attached hereto. To the extent
reasonably necessary to perform this Agreement, during the Term, Licensee shall
provide Programmer with the benefits of any of the Stations’ programming
contracts and lease agreements, and Programmer shall perform the obligations of
Licensee thereunder, to the extent of the benefits received.


5.Control.


(a)Notwithstanding anything to the contrary in this Agreement, Licensee shall
retain ultimate control over the operation of the Stations and over all persons
working at the Stations during the Term. Licensee shall bear responsibility for
the Stations’ compliance with the rules, regulations and policies of the FCC and
all other applicable laws. Without limiting the generality of the foregoing,
Licensee will: (i) employ a manager for the Stations, who will report to
Licensee and will direct the day-to-day operations of the Stations, and who
shall have no employment, consulting, or other relationship with Programmer,
(ii) employ a second employee for the Stations, who will report and be solely
accountable to the manager (the “Licensee Employees”), and (iii) retain control
over the policies, programming and operations of the Stations.


(b)Nothing contained herein shall prevent Licensee from (i) rejecting or
refusing programs which Licensee believes to be contrary to the public interest,
or (ii) substituting programs which Licensee believes to be of greater local or
national importance or which are designed to address the problems, needs and
interests of the local communities. Licensee reserves the right to (x) refuse to
broadcast any Program containing matter which violates any right of any third
party, which constitutes a personal attack, or which does not meet the
requirements of the rules, regulations, and policies of the FCC, (y) preempt any
Program in the event of a local, state, or national emergency, or (z) delete any
commercial announcements that do not comply with the requirements of the FCC’s
sponsorship identification policy. If in any month Licensee preempts any
Programs, Licensee shall refund to Programmer such portion of the monthly
payment made to Licensee pursuant to Section 5 hereof as the total time
preempted bears to the total amount of time in the Broadcasting Period for such
month.


(c)Programmer shall cooperate with Licensee to ensure that EAS transmissions are
properly performed in accordance with Licensee’s instructions. Each party shall
deliver to the other a copy of any letters of complaint it receives with respect
to the Stations and Licensee shall include such letters in the Stations’ public
inspection files as appropriate.


6.Programs.



2



--------------------------------------------------------------------------------



(a)    Licensee acknowledges that it is familiar with the type of programming
Programmer currently produces or licenses and has determined that the broadcast
of such programming on the Stations would serve the public interest.
Notwithstanding the foregoing, Programmer agrees not to change the format of the
Stations without the prior written consent of Licensee. Programmer shall ensure
that the contents of the Programs conform to all FCC rules, regulations and
policies in all material respects. Programmer shall consult with Licensee in the
selection of the Programs to ensure that the Programs’ content contains matters
responsive to issues of public concern in the local communities, as those issues
are made known to Programmer by Licensee. Licensee acknowledges that its right
to broadcast the Programs is non-exclusive and that ownership of or license
rights in the Programs shall be and remain vested in Programmer.


(b)    Licensee shall oversee and take ultimate responsibility with respect to
the provision of equal opportunities, lowest unit charge, and reasonable access
to political candidates, and compliance with the political broadcast rules of
the FCC. During the Term,
Programmer shall cooperate with Licensee as Licensee complies with its political
broadcast responsibilities, and shall supply such information promptly to
Licensee as may be necessary to comply with the political broadcasting
provisions of the FCC’s rules, the Communications Act of
1934, as amended, and federal election laws. Programmer shall release
advertising availabilities to Licensee during the Broadcasting Period as
necessary to permit Licensee to comply with the political broadcast rules of the
FCC; provided, however, that revenue received by Licensee as a result of any
such release of advertising time shall promptly be remitted to Programmer.


(c)    During the Term, Licensee and Programmer will maintain music licenses
with respect to the Stations and the Programs, as appropriate.


7.Expenses. Licensee will pay for the Stations’ employees contemplated by
Section 5(a), maintenance of all studio and transmitter equipment and all other
operating costs required to be paid to maintain the Stations’ broadcast
operations in accordance with FCC rules and policies and applicable law, and all
utilities supplied to its main studio and transmitter sites (subject to
reimbursement by Programmer as provided on Schedule A). The Licensee Employees
will be responsible for the broadcast transmission of the Programs (once
received at its transmitter site) and Licensee will be responsible for the
salaries, taxes, insurance and related costs for the Licensee Employees (subject
to reimbursement by Programmer as provided on Schedule A).


8.Employees. Subject to the provisions of the Purchase Agreement, Programmer may
employ all personnel of Licensee, other than Licensee Employees.


9.Call Signs. During the Term, Licensee will retain all rights to the call
letters of the Stations or any other call letters which may be assigned by the
FCC for use by the Stations, and will ensure that proper station identification
announcements are made with such call letters in accordance with FCC rules and
regulations. Programmer shall include in the Programs an announcement at the
beginning of each hour of such Programs to identify such call letters, as well
as any other announcements required by the rules and regulations of the FCC.
Programmer

3



--------------------------------------------------------------------------------



is authorized to use such call letters in its Programs and in any promotional
material in any media used in connection with the Programs.


10.Maintenance. During the Term, Licensee shall maintain the operating power of
the Stations at the maximum level authorized by the FCC for the Stations and
shall repair and maintain the Stations’ towers and transmitter sites and
equipment in normal operating condition, ordinary wear and tear excepted.


11.Facilities. During the Term, Licensee shall provide Programmer access to and
use of Licensee’s studio and office facilities located in the Stations’ market
for purposes of performing this Agreement. When on Licensee’s premises,
Programmer shall not act contrary to the terms of any lease for such premises or
interfere with the business and operation of Licensee’s use of such premises.


12.Representations. Programmer and Licensee each represent and warrant to the
other that (a) it has the power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby, (b) it is in good standing
in the jurisdiction of its organization and is qualified to do business in all
jurisdictions where the nature of its business requires such qualification, (c)
it has duly authorized this Agreement, and this Agreement is binding upon it,
and (d) the execution, delivery, and performance by it of this Agreement does
not conflict with, result in a breach of, or constitute a default or ground for
termination under any material agreement to which it is a party or by which it
is bound.


13.Purchase Agreement. This Agreement shall terminate automatically upon the
Second Closing under the Purchase Agreement. This Agreement may be terminated by
either party prior to the First Closing by written notice to the other in the
event of any expiration or termination of the Purchase Agreement (an “Early
Termination”). If there is an Early Termination, Programmer shall reconvey to
Licensee the Purchased Assets which Programmer assumed prior to the First
Closing under the Purchase Agreement (the “Pre-Closing Purchased Assets”), and
Licensee shall assume the Pre-Closing Purchased Assets and reemploy those
Station employees hired by Programmer in connection with the commencement of the
Term. In connection therewith, Programmer and Licensee shall each execute such
documents (including execution by Programmer of instruments of conveyance of the
Pre-Closing Purchased Assets and execution by Licensee of instruments of
assumption of the Pre-Closing Purchased Assets) as necessary or appropriate to
give effect to such assignment and assumption.


14.Events of Default.


(a)    The occurrence of any of the following will be deemed an Event of Default
by Programmer under this Agreement: (i) Programmer fails to observe or perform
any obligation contained in this Agreement in any material respect; or (ii)
Programmer breaches any representation or warranty made by it under this
Agreement in any material respect.


(b)    The occurrence of the following will be deemed an Event of Default by
Licensee under this Agreement: (i) Licensee fails to observe or perform any
obligation contained in this

4



--------------------------------------------------------------------------------



Agreement in any material respect; or (ii) Licensee breaches any representation
or warranty made by it under this Agreement in any material respect.


(c)    Notwithstanding the foregoing, an Event of Default will not be deemed to
have occurred until fifteen (15) calendar days after the non-defaulting party
has provided the defaulting party with written notice specifying the Event of
Default and such Event of Default remains uncured. Upon the occurrence of an
Event of Default, and in the absence of a timely cure pursuant to this Section
14, the non-defaulting party may terminate this Agreement, effective immediately
upon written notice to the defaulting party.


15.Indemnification. Programmer shall indemnify and hold Licensee harmless
against any and all liability arising from the broadcast of the Programs on the
Stations, including, without limitation, all liability for indecency, libel,
slander, illegal competition or trade practice, infringement of trademarks,
trade names, or program titles, violation of rights of privacy, and infringement
of copyrights and proprietary rights or any other violation of third party
rights or FCC rules or other applicable law. Programmer further agrees to
indemnify Licensee against any petitions to deny, petitions for revocation,
petitions for orders to show cause, or other challenges based upon Programmer’s
Programs brought by parties unrelated to and unaffiliated with Licensee to the
extent that such challenges rely upon Programmer’s programming, and agrees to
indemnify Licensee for any damage to the Stations’ assets caused by Programmer.
Licensee shall indemnify and hold Programmer harmless against any and all
liability arising from the broadcast of Licensee’s programming on the Stations,
including, without limitation, all liability for indecency, libel, slander,
illegal competition or trade practice, infringement of trademarks, trade names,
or program titles, violation of rights of privacy, and infringement of
copyrights and proprietary rights or any other violation of third party rights
or FCC rules or other applicable law. The obligations under this Section 15
shall survive any termination of this Agreement.


16.Assignment. Neither party may assign this Agreement without the prior written
consent of the other party hereto, not to be unreasonably withheld; provided,
however, that the parties acknowledge and agree that this Agreement shall,
without the need for further consent of the parties, be assigned by Licensee to
WBLS, LLC and WBLS Licensee, LLC pursuant to the Purchase Agreement upon the
First Closing. The terms of this Agreement shall bind and inure to the benefit
of the parties’ respective successors and any permitted assigns, and no
assignment shall relieve any party of any obligation or liability under this
Agreement. Nothing in this Agreement expressed or implied is intended or shall
be construed to give any rights to any person or entity other than the parties
hereto and their successors and permitted assigns.


17.Severability. If any court or governmental authority holds any provision in
this Agreement invalid, illegal, or unenforceable under any applicable law, then
so long as no party is deprived of the benefits of this Agreement in any
material respect, this Agreement shall be construed with the invalid, illegal or
unenforceable provision deleted and the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected or impaired
thereby. The obligations of the parties under this Agreement are subject to the
rules, regulations and policies of the FCC and all other applicable laws. The
parties agree that Licensee may file a copy of this Agreement with the FCC, and
that Licensee shall place a copy of this Agreement in the Stations’ public
inspection files.

5



--------------------------------------------------------------------------------





18.Notices. Any notice pursuant to this Agreement shall be in writing and shall
be deemed delivered on the date of personal delivery or electronic delivery or
confirmed facsimile transmission or confirmed delivery by a nationally
recognized overnight courier service, or on the third (3rd) day after prepaid
mailing by certified U.S. mail, return receipt requested, and shall be addressed
as follows (or to such other address as any party may request by written
notice):


if to Licensee, then to:             YMF Media New York LLC
395 Hudson Street, 7th Floor
New York, NY 10014
    Attention: Bill Cooper
Email: bcooper@ymfmediallc.com


with a copy (which shall not             Greenberg Traurig LLP
constitute notice) to:         Terminus 200
3333 Piedmont Road NE, Suite 2500
Atlanta, GA 30305
Attention: James S. Altenbach
Email: altenbachj@gtlaw.com


if to Programmer, then to:            Emmis Radio LLC
One EMMIS Plaza
40 Monument Circle, Suite 700
Indianapolis, IN 46204
Attention: J. Scott Enright
Email: legal@emmis.com


with a copy (which shall not             Edinger Associates PLLC
constitute notice) to:                 1875 I Street, NW, Suite 500
Washington, DC 20006
Attention: Brook A. Edinger
Email: bedinger@edingerlaw.net


19.Miscellaneous. This Agreement may be executed in separate counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same agreement. No amendment or waiver of compliance with any
provision hereof or consent pursuant to this Agreement shall be effective unless
evidenced by an instrument in writing signed by the party against whom
enforcement of such amendment, waiver, or consent is sought. This Agreement is
not intended to be, and shall not be construed as, an agreement to form a
partnership, agency relationship, or joint venture between the parties. Neither
party shall be authorized to act as an agent of or otherwise to represent the
other party. The construction and performance of this Agreement shall be
governed by the laws of the State of New York without giving effect to the
choice of law provisions thereof. This Agreement (including the Schedule hereto)
constitutes the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings with respect to the subject matter hereof.

6



--------------------------------------------------------------------------------





20.Certifications. Licensee certifies that it maintains ultimate control over
the
Stations’ facilities including, specifically, control over the Stations’
finances, personnel and programming. Programmer certifies that this Agreement
complies with the provisions of 47 C.F.R. Sections 73.3555(a) and (c).


21.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


[SIGNATURE PAGE FOLLOWS]





7



--------------------------------------------------------------------------------




SIGNATURE PAGE TO LOCAL PROGRAMMING AND MARKETING AGREEMENT




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.


                    
LICENSEE:
 
 
YMF MEDIA NEW YORK LLC




By:
/s/ L. Deon Levingston
Name:
L. Deon Levingston
Title:
President and GM

                    
                    
YMF MEDIA NEW YORK LICENSEE LLC
 
 
By:
/s/ L. Deon Levingston
Name:
L. Deon Levingston
Title:
President and GM



                    
PROGRAMMER:
 
 
EMMIS RADIO LLC
 
 
By:
/s/ J. Scott Enright
Name:
J. Scott Enright
Title:
Executive Vice President, General Counsel and Secretary






8



--------------------------------------------------------------------------------



Schedule A


For the broadcast of the Programs, during the Term, Programmer will pay to
Licensee monthly in arrears: (a) until the First Closing Date, the sum of One
Million Two Hundred Seventy-Five Thousand Dollars ($1,275,000), and (b)
thereafter, the sum of Seven Hundred Thirty-Nine Thousand Five Hundred Dollars
($739,500), each prorated for any partial month, with the first payment due on
the 75th day after the Commencement Date or the next business day if such day is
not a business day, and succeeding monthly payments due on the same calendar day
each month thereafter, provided, however, that all LMA payments due to Licensee
under this paragraph which would otherwise be due and payable after the Second
Closing Date shall be accelerated and paid at the Second Closing, and to the
extent applicable, netted against all payments owing by Guarantor to Programmer
or any affiliate of Programmer in respect of the WRKS Earnout, which shall also
be accelerated to the Second Closing Date.


In addition, prior to the Commencement Date, Licensee shall submit to Programmer
a proposed budget which shall set forth those monthly operating expenses for the
Stations that are required to be paid by Licensee under FCC rules and policies,
and which shall contain detailed line item categories of expenses, and which
shall be subject to Programmer’s review and approval. Any such budget that is
approved by Programmer is referred to herein as the “Approved Budget.” During
the Term, Programmer will reimburse Licensee monthly in arrears, with the first
payment due on the 75th day after the Commencement Date or the next business day
if such day is not a business day, and succeeding monthly payments due on the
same calendar day each month thereafter, for the reasonable operating expenses
of the Stations incurred by Licensee in the ordinary course of business during
the prior month for which Licensee has submitted to Programmer a written
reimbursement request supported by appropriate documentation of expenses and
which do not exceed the amounts set forth in the Approved Budget or the line
item amounts set forth therein.


